
	

113 S1265 IS: To amend title XVIII of the Social Security Act to delay the implementation of round 2 of the Medicare DMEPOS Competitive Acquisition Program for competitive acquisition areas in Tennessee, and for other purposes.
U.S. Senate
2013-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1265
		IN THE SENATE OF THE UNITED STATES
		
			June 27, 2013
			Mr. Alexander (for
			 himself and Mr. Corker) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to delay
		  the implementation of round 2 of the Medicare DMEPOS Competitive Acquisition
		  Program for competitive acquisition areas in Tennessee, and for other
		  purposes.
	
	
		1.Delay in implementation of
			 round 2 of Medicare DMEPOS Competitive Acquisition Program for competitive
			 acquisition areas in TennesseeSection 1847(a)(1) of the Social Security
			 Act (42 U.S.C. 1395w–3(a)(1)) is amended by adding at the end the following new
			 subparagraph:
			
				(G)Delay in
				implementation of round 2 for competitive acquisition areas in
				TennesseeNotwithstanding any other provision of this section and
				in implementing the second round of the competitive acquisition programs under
				this section described in subparagraph (B)(i)(II) with respect to competitive
				acquisition areas in Tennessee, the following shall apply:
					(i)The contracts
				awarded under this section before the date of the enactment of this
				subparagraph with respect to competitive acquisition areas in Tennessee for
				such round are terminated, no payment shall be made under this title on or
				after the date of the enactment of this subparagraph based on such a contract,
				and, to the extent that any damages may be applicable as a result of the
				termination of such contracts, such damages shall be payable from the Federal
				Supplementary Medical Insurance Trust Fund under section 1841. Nothing in this
				clause shall be construed to provide an independent cause of action or right to
				administrative or judicial review with regard to the termination provided under
				this clause.
					(ii)The Secretary
				shall as soon as possible conduct a rebid of the competition for such round in
				such areas in accordance with the requirements of this section, including the
				requirement that suppliers meet State licensing requirements.
					(iii)Such round
				shall be implemented in such areas as soon as possible after the conduct of the
				rebid under clause (ii).
					(iv)(I)In the case of any
				competition in such areas for which bids are requested on or after the date of
				enactment of this subparagraph, the Secretary shall impose a civil money
				penalty in the amount of $10,000 on the entity contracted to implement the
				competitive bidding program under this section for each instance in which
				information supplied by the entity—
							(aa)is incorrect; and
							(bb)results in the Secretary awarding a
				contract to a supplier under the competition in such areas to a supplier not
				licensed by the State of Tennessee.
							(II)Any penalty under subclause (I) shall be
				imposed and collected in the same manner as civil money penalties under
				subsection (a) of section 1128A are imposed and collected under that
				section.
						.
		
